Title: From Thomas Jefferson to Charles Thomson, 20 December 1781
From: Jefferson, Thomas
To: Thomson, Charles


        
          Dear Sir
          Richmond Dec. 20. 1781.
        
        I received notice from the secretary of the American Philosophical society some time ago that they had done me the honour of appointing me a counsellor of that body. The particular duties of that office I am quite a stranger to, and indeed know too little of the nature of their institution to judge what objects it comprehends. In framing answers to some queries which Monsr. de Marbois sent me, it occurred to me that some of the subjects which I had then occasion to take up, might, if more fully handled, be a proper tribute to the Philosophical society, and the aversion I have to being counted as a drone in any society induced me to determine to recur to you as my antient friend, to ask the favor of you to peruse those answers, and to take the trouble of communicating to me your opinion whether any and which of the subjects there treated would come within the scope of that learned institution, and to what degree of minuteness one should descend in treating it; perhaps also you would be so friendly as to give me some idea of the subjects which would at any time be admissible into their transactions. Had I known nothing but the load of business under which you labour I should not have ventured on this application, but knowing your friendly disposition also I thought you would take some spare half hour to satisfy a friend who can assure you that he is with great sincerity & esteem Your most obedt. humble servt.,
        
          Th: Jefferson
        
        
        P.S. I have mentioned to Monsr. de Marbois my request to you to ask of him the perusal of the papers I sent him without however communicating the purpose of that request.
        
      